PARR, J., dissenting: I respectfully dissent. I think section 6621(c)(4), while perhaps inartfully drafted, was intended to broaden the jurisdiction of this Court to determine, under all circumstances, whether additional interest under section 6621(c) applies. I believe Congress intended the term “deficiency” in section 6230(a)(2)(A) to be read broadly to include partnership “adjustments” flowing through to the individual partners. I would not limit the. meaning of “deficiency” to the narrow technical meaning of section 6211(a). The function of the courts in interpreting taxing statutes is to “construe the language so as to give effect to the intent of Congress.” United States v. American Trucking Association, Inc., 310 U.S. 534, 542-545 (1940). See Polyak v. Commissioner, 94 T.C. 337, 340-341 (1990); Martin Fireproofing v. Commissioner, 92 T.C. 1173, 1185 (1989); Cook v. Commissioner, 90 T.C. 975, 984 (1988). As the Supreme Court stated in Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 93-94 (1934): The intention of the lawmaker controls in the construction of taxing acts as it does in the construction of other statutes, and that intention is to be ascertained, not by taking the word or clause in question from its setting and viewing it apart, but by considering it in connection with the context, the general purposes of the statute in which it is found, the occasion and circumstances of its use, and other appropriate tests for the ascertainment of the legislative will. * * * See Polyak v. Commissioner, 94 T.C. at 341; Cook v. Commissioner, 90 T.C. at 984. By enacting section 6621(c)(4), Congress clearly wanted to spare taxpayers the inconvenience and expense of piecemeal litigation that would otherwise be required to resolve related matters flowing from the same transaction. Where a statute or a word in the statute is capable of more than one interpretation, we should construe it with a view toward finding jurisdiction, as opposed to declining jurisdiction. See Genesis Oil & Gas v. Commissioner, 93 T.C. 562, 565 (1989). To do otherwise, as the majority has done, may leave petitioners without any forum to contest this additional interest, a result which clearly could not have been intended by Congress as it would unconstitutionally deprive taxpayers of due process. Where a doubt of constitutionality is raised, courts must first ascertain whether a construction of the statute is fairly possible by which the question may be avoided. Crowell v. Benson, 285 U.S. 22, 62 (1932). Such a construction is possible here, and should be followed. COLVIN, J., agrees with the dissent.